Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 19, 22-24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 3 recites “wherein the polymer has a low coefficient of friction”. It is unclear what coefficient of friction qualifies as a “low coefficient of friction”, and under what conditions the friction is assessed. 
Claim 27 recites a body having “a bear shape”. It is unclear how one of ordinary skill in the art would determine whether a body had a bear shape, given that the claim does not define a type of bear, the positioning of the bear, and the angle from which the bear is portrayed, and it is also unclear how much stylization is permitted for a shape to be considered a “bear shape”.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-11, 16-19, 21-23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega.
In column 1 lines 6-12 Ortega discloses nonwoven fabrics having antistatic properties and which are useful in dryer sheets. From column 1 line 61 through column 2 line 6 Ortega discloses that the fabrics are formed of nonconductive filaments formed of a thermoplastic polymer, having electrically conductive filaments distributed therein. The fabrics of Ortega are therefore static discharging devices formed of a conductive thermoplastic material, as recited in claims 1, 16, 22, and 25, where the conductive thermoplastic material comprises a polymer and a conductor, also as recited in claims 1, 16, 22, and 25. In column 2 lines 1-6 Ortega discloses that the nonconductive polymer is preferably a nylon polymer, as recited in claim 5, and that electrically conductive filaments can be carbon filaments or metallic filaments, meeting the limitations of the carbon fiber and metal strands of claims 6, 8-9, and 16. In column 3 lines 48-55 Ortega discloses additional suitable nonconductive polymers recited in claim 5, including polypropylene, as recited in claims 4 and 9. The nonconductive thermoplastic polymers of Ortega are also considered to have a low coefficient of friction, and recited in claim 3, since Ortega discloses specific polymers disclosed in the current application. In column 5 lines 35-41 Ortega discloses that the material is formed by a method comprising a step of combining the nonconductive and electrically conductive components, meeting the limitations of step (a) of claim 25. The differences between Ortega and the currently presented claims are:
i) Ortega does not specifically disclose the method limitations of claims 16-19 and 22-23.
ii) Ortega does not specifically disclose a step of shaping the thermoplastic material/resin sheet, as recited in step (b) of claim 25, into the shapes recited in claims 1, 22, 25, and 27.
With respect to i), as discussed above, Ortega discloses that the antistatic nonwoven fabric is useful as a dryer sheet. It therefore would have been obvious to one of ordinary skill in the art to place the antistatic nonwoven fabric of Ortega in a clothes dryer and tumble it with fabrics or clothes, as recited in claims 16-17 as well as claim 22-23, since the methods amount to using a dryer sheet as a dryer sheet. As discussed in paragraph 11 above, Ortega discloses nonwoven fabrics further meeting the limitations of claims 18-19 and 21.
With respect to ii), applicant has not demonstrated the criticality of forming the claimed devices into the claimed shapes. A change in shape is obvious as a matter of design choice where an appellant does not show the shape was significant or beyond what was obvious to perform the same function. In re Dailey, 357 F.2d 669, 672–73 (CCPA 1966). Claims 1, 3-6, 8-11, 22-23, 25, and 27 are therefore rendered obvious by Ortega as forming the electrically conductive polymer material of Ortega into the claimed shapes would be a matter of design choice. Moreover, given that Ortega discloses that the electrically conductive polymer material is useful as a dryer sheet, it would have been obvious to one of ordinary skill in the art to form the material into a shape configured to allow the material to slide freely over materials in a clothes dryer. 
In light of the above, claims 1, 3-6, 8-11, 16-19, 21-23, 25, 27 are rendered obvious by Ortega.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega in view of McQuary (U.S. Pat. No. 3,944,694).
The discussion of Ortega in paragraph 5 above is incorporated here by reference. Ortega discloses a dryer sheet meeting the limitations of claim 1, but does not further disclose a coating on the dryer sheet. 
McQuary, in column 1 lines 6-10, discloses an article useful in the conditioning of fabrics in a laundry dryer, in the form of a flexible substrate carrying a conditioning agent. In column 4 lines 5-12 McQuary discloses that the substrate can be coated with the conditioning agent, meeting the limitations of claim 12. In column 5 lines 4-6 McQuary discloses that suitable conditioning (fabric softening) agents include both ionic and nonionic compounds, where the ionic compounds disclosed in columns 5-6 of McQuary will be conductive and the nonionic compounds will be nonconductive, meeting the limitations of claims 13-14. Coating the dryer sheet of Ortega with the conditioning agents of McQuary therefore meets the limitations of claims 12-14.
It would have been obvious to one of ordinary skill in the art to coat the dryer sheet of Ortega with the conditioning agents of McQuary, since McQuary discloses that it is a suitable method for supplying the conditioning agents to fabrics in a dryer. 

Allowable Subject Matter
Claims 7, 15, and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed above and in the previous office action, does not disclose or render obvious the claimed static discharge dryer device comprising the stainless steel strands of claim 7, the dielectric material coating of claim 15, or having the thickness recited in newly added claim 28. The amendments filed 3/21/22 overcome the rejections set forth in the previous office action over Richmond (applied to claim 7) and Daimon (applied to claim 15), since neither discloses devices comprising a body having a shape configured to allow the device to slide freely throughout materials in a clothes dryer, and neither reference is directed towards uses that would provide one of ordinary skill in the art to prepare the body to have the claimed shape. Regarding claim 28, Ortega is silent regarding the thickness of the dryer sheet, and the prior art dryer sheets have lower thicknesses than the range recited in claim 28.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive regarding the rejection over Ortega. Applicant argues that Ortega does not teach or suggest a static discharge dryer device having the shape recited in the amended claims. However, as discussed in the rejection, since Ortega discloses that the electrically conductive polymer material is useful as a dryer sheet, it would have been obvious to one of ordinary skill in the art to form the material into a shape configured to allow the material to slide freely over materials in a clothes dryer. As additionally discussed in the rejection, forming the dryer sheets into disc or oval streamlined shapes would have been a matter of design choice. Applicant asserts that the shapes are critical to providing static discharge in a clothes dryer, but has not presented any evidence in support of this position. Applicant’s arguments regarding Ortega are therefore not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771